EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Caldera Pharmaceuticals, Inc. (the "Registrant") on Form 10-Q for the period endingJune 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Gary Altman, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section. 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Gary Altman Gary Altman President and Chief Executive Officer (Principal Executive Officer) August 14, 2014
